           Case 1:18-cr-00570-RA Document 60 Filed 04/01/21 Page 1 of 5
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 4/1/2021


 UNITED STATES OF AMERICA,
                                                                  No. 18-CR-570 (RA)
                         v.
                                                                   MEMORANDUM
 ARIEL BURGOS,                                                    OPINION & ORDER

                              Defendant.


RONNIE ABRAMS, United States District Judge:

        On March 10, 2021, Defendant Ariel Burgos moved this Court for a sentence reduction

pursuant to 18 U.S.C. § 3582(c)(1)(A). Burgos is currently on home confinement in light of

numerous postponements of his surrender date on account of COVID-19. In his motion, he argues

that his medical conditions, as well as those of his wife and son, constitute extraordinary and

compelling reasons warranting a sentence reduction. The Court concludes that the sentencing

factors, and the fact that Burgos is not currently in custody, counsel against compassionate release

in this case. Burgos’s motion is accordingly denied. Nonetheless, the Court grants Burgos’s

alternative request for a final extension of his self-surrender date, for an additional ninety (90) days

in order to allow him to secure a vaccination.

                                           BACKGROUND

        On July 18, 2019, Burgos pleaded guilty to being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1). Burgos was arrested in June 2018 in response to a 911 call that

reported a man brandishing a firearm on Lafayette Avenue in the Bronx, New York. At his plea

hearing, Burgos admitted to knowingly possessing a revolver in the Bronx, New York, despite

having previously been convicted of a felony.          Burgos’s criminal history includes a 2010

conviction for criminal possession of a firearm and a 2011 conviction for assault with intent to
          Case 1:18-cr-00570-RA Document 60 Filed 04/01/21 Page 2 of 5




cause injury with a firearm. On February 21, 2020, the Court sentenced Burgos to 36 months’

imprisonment, to be followed by a three-year term of supervised release.          The Court also

recommended that Burgos participate in the residential drug abuse program while in prison.

       On April 3, 2020, in light of COVID-19, the Court granted Burgos’s request to adjourn his

initial self-surrender date from April 21, 2020 until July 21, 2020. Dkt. 48. The Court granted a

second such motion on July 8, 2020, extending the surrender date by an additional three months.

Dkt. 53. Another three-month adjournment was granted on October 13, 2020. Dkt. 56. The Court

granted a fourth adjournment motion on January 20, 2021, extending Burgos’s voluntary surrender

date to April 5, 2021. Dkt. 58.

       Burgos filed the instant motion on March 10, 2021. Dkt. 59 (“Mot.”). In that motion, he

claims to have asthma and other respiratory issues that place him “among those at highest risk of

dying or developing severe medical complications from COVID-19.” Mot. at 2. Burgos also

raises medical issues regarding his wife and son. In light of the pandemic and its effect on the

prison population in particular, Burgos maintains that these issues make compassionate release

appropriate.

                                     LEGAL STANDARD

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a court may reduce the term of imprisonment “upon

motion of the defendant after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A). The Court may order a sentence reduction upon finding that

(1) “extraordinary and compelling reasons warrant such a reduction,” (2) the reduction is




                                                2
           Case 1:18-cr-00570-RA Document 60 Filed 04/01/21 Page 3 of 5




“consistent with applicable policy statements issued by the Sentencing Commission,” and (3) the

reduction is supported by the factors set forth in 18 U.S.C. § 3553(a). See id.

       Pursuant to the statute, whether a defendant presents extraordinary and compelling reasons

is merely a “threshold question” that does not end the Court’s analysis.           United States v.

Daugerdas, No. 09-CR-581, 2020 WL 2097653, at *3-4 (S.D.N.Y. May 1, 2020). The Court must

then determine whether the sentencing factors support a sentence reduction. “Application of the

§ 3553(a) factors requires an assessment of whether the relevant factors outweigh the extraordinary

and compelling reasons warranting compassionate release and whether compassionate release

would undermine the goals of the original sentence.” Id. at *4 (alterations and internal quotation

marks omitted). Among the pertinent factors to balance are the “nature and circumstances of the

offense and the history and characteristics of the defendant,” the need for the sentence “to reflect

the seriousness of the offense,” “to provide just punishment for the offense,” “to protect the public

from further crimes of the defendant,” “to provide the defendant with needed educational or

vocational training, [or] medical care” and “to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct.” 18 U.S.C.

§ 3553(a). Accordingly, judges in the Southern District of New York have denied motions for

compassionate release where the sentencing factors outweigh the proffered extraordinary and

compelling reason for a reduction. See, e.g., United States v. Lisi, 440 F. Supp. 3d 246, 252

(S.D.N.Y. 2020); United States v. Gadsden, No. 06 CR. 122 (LAP), 2021 WL 639366, at *4

(S.D.N.Y. Feb. 18, 2021); Daugerdas, 2020 WL 2097653, at *2.




                                                 3
          Case 1:18-cr-00570-RA Document 60 Filed 04/01/21 Page 4 of 5




                                          DISCUSSION

       As an initial matter, Burgos has not exhausted his administrative remedies with the Bureau

of Prisons (“BOP”), as required by the plain text of 18 U.S.C. § 3582(c)(1)(A). Burgos maintains

that moving the BOP for compassionate release would be a “futile” exercise as he is not currently

in custody. Mot. at 5. In support of that argument, he claims that “district courts have granted a

number of sentence reductions . . . to defendants who had yet to begin serving their imposed terms

of imprisonment in a BOP facility,” and points to a number of instances in which the Government

has represented to the court that a defendant is unable to exhaust administrative remedies due to

his custody at a private prison. Yet Burgos points to no case in which a Court has excused a failure

to meet the exhaustion requirements of 18 U.S.C. § 3582(c)(1)(A) on the basis that the Defendant

was not in BOP custody.       In United States v. Hernandez, on which Burgos relies, Judge

Engelmayer found that the defendant, who was incarcerated in a private prison, had exhausted his

administrative remedies because the BOP had denied a request on the basis that it was “structurally

incapable of assessing his circumstances” in the private facility. 451 F. Supp. 3d 301, 302-03

(S.D.N.Y. 2020). Similarly, Judge Rakoff granted a sentence reduction to a defendant who was

not presently in custody, but noted that the defendant met the exhaustion requirement by filing a

request with the relevant BOP facility. United States v. Joel Austin, No. 06-cr-991 (JSR), Dkt. 72

(S.D.N.Y. June 23, 2020). Burgos has apparently made no such request to the BOP in the thirteen

months since he was sentenced and thus has not met the exhaustion requirement.

       Independent of that issue, or an assessment of whether Burgos’s medical conditions qualify

as “extraordinary and compelling,” the Court finds that the § 3553(a) factors weigh against

reducing Burgos’s sentence. Burgos was convicted of a serious crime that involved the possession

of a firearm. The length of the sentence imposed reflects not only the seriousness of that crime,



                                                 4
            Case 1:18-cr-00570-RA Document 60 Filed 04/01/21 Page 5 of 5




but also Burgos’s criminal history, which includes multiple convictions involving firearms and

crimes of violence. This pattern of criminal, and sometimes violent, conduct raises a concern that

Burgos may still pose a danger to the safety of the community. After considering the factors set

forth in 18 U.S.C. § 3553(a), the Court concludes that a sentence reduction is neither warranted

nor justified in this case.

         That Burgos, who is 34, is now eligible to receive a vaccine for COVID-19 further supports

the Court’s conclusion. See https://covid19vaccine.health.ny.gov/ (providing that all New Yorkers

age 30 or older are eligible for a vaccine). Accordingly, the Court grants one final extension of

Burgos’s date for self-surrender in order to allow him to secure a vaccination, should he so choose.

Mr. Burgos’s voluntary surrender date is hereby extended to July 5, 2021.            No additional

extensions will be granted.

                                         CONCLUSION

         For the foregoing reasons, Burgos’s motion for compassionate release is DENIED. The

Clerk of Court is respectfully directed to terminate the motion pending at docket entry 59.



SO ORDERED.

Dated:      April 1, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                 5
